Putnam J.,
in giving the opinion of the Court, said the plaintiffs rested the question, whether Bemis was seised of a freehold, upon a presumption arising from long possession by himself and his assigns. This presumption was attempted to be invalidated by evidence of his own declarations, that he had not a deed, but only a writing in which the owner of the land promised to make a deed. The Court are of opinion that the evidence was properly admitted. The declarations of Bemis were in disparagement of his estate. They were not uttered with reference to the present state of things, and they go to show that, at the time, he was without a legal title.

Judgment according to the verdict.